        Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 1 of 27




                    IN UNITED STATES DISTRICT COURT
                   FOR NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


TAKIA WALTON, DANYLLE
MCHARDY, GEORGE DE LA PAZ
JR., KEVIN JACOBS and FEIONA
DUPREE, Each individually and on              Civil Action No.: 1:19-cv-4466 LMM
Behalf of ALL OTHERS SIMILARLY
SITUATED


      Plaintiff,

v.

PUBLIX SUPERMARKETS, INC.
     Defendant.




  PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION AND
 ISSUANCE OF NOTICE WITH MEMORANDUM OF LAW IN SUPPORT


      COMES NOW PLAINTIFFS, by and through undersigned counsel, and

hereby move the Court for entry of an order (i) conditionally certifying this lawsuit

as a collective action under Section 216(b) of the Fair Labor Standards Act, 29

U.S.C. § 201 et seq. (“FLSA”), (ii) ordering Defendant to produce last known

contact information for the putative class of opt-in plaintiffs within twenty (20)



                                          1
         Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 2 of 27




days of the Court’s order on certification, and (iii) approving the proposed “Notice

of Rights to Join Publix Overtime Lawsuit,” attached hereto as Ex. 8, and the

proposed “Consent to Join Publix Overtime Lawsuit,” attached hereto as Ex. 9, for

distribution to the putative class of opt-in plaintiffs.

       This motion should be granted because the members of the proposed class

are not only “similarly situated,” as is the applicable standard, they are identically

situated with respect to the issues relevant to this action.



            MEMORANDUM OF LAW IN SUPPORT OF MOTION

                           I.    PRELIMINARY STATEMENT

       This case primarily involves two job positions - bakery department

managers and deli department managers - working in multiple business locations

but performing the same job duties, and subject to the same unlawful policies of

misclassification and denial of overtime wages. Specifically, Plaintiffs Takia

Walton, Danyell McHardy, George De La Paz Jr., Kevin Jacobs and Feona Dupree

(“Plaintiffs”), as well as opt-in plaintiffs Michael Adesiyan and Charles Bryant1



1
 Charles Bryant was a former department manager. His last position at Publix was a salaried
assistant bakery department manager in which he performed essentially the same job duties as
bakery department managers, and was misclassified as exempt to avoid paying him overtime.
See Ex. 6 (Bryant Dec. at ¶¶ 3, 6-10, 16-21) He occupied a position that was equivalent (EP) to
a bakery department manager for purposes of this collective action.
                                               2
        Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 3 of 27




(“opt-in plaintiffs”), worked as department managers for Defendant Publix

Supermarkets, Inc.(“Defendant”), all performing the same job duties. Defendant

improperly classified all Plaintiffs as exempt and, consequently, failed to pay then

overtime wages.

      Plaintiffs in this wage and hour action now seek conditional collective

certification pursuant to Section 216(b) of the Fair Labor Standards Act (FLSA),

29 U.S.C. 201, et seq., for the purpose of providing notice to potential plaintiffs.

Specifically, Plaintiffs make this Motion for conditional certification of a class

consisting of all salaried bakery or deli department managers nation-wide who in

the three years prior to the inception of this lawsuit, for authorization of judicial

notice to all class members of this lawsuit, and, in order to facilitate notice,

production by Defendant of an electronic list of class members and class members’

most recent contact and identifying information.

      The standard Plaintiffs must meet to win conditional certification and

court-facilitated notice is extremely minimal under the FLSA. Plaintiffs need only

demonstrate that they are “similarly situated” to the potential plaintiffs, with courts

in this District requiring simply “some rudimentary showing of commonality

between the basis for [plaintiffs’] claims and that of the potential claims of the

proposed class...” ​Scott v. Heartland Home Finance, Inc.​ , 1:05-CV-2812-TWT,

                                          3
           Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 4 of 27




2006 WL 1209813, at * 2 (N.D. Ga. May 3, 2006). Indeed, that courts make this

determination using such a lenient standard typically results in conditional

certification of the proposed collective. ​Maddox v. Knowledge Learning Corp​., 499

F. Supp. 2d 1338, 342 (N.D. Ga. 2007) (citing ​Hipp v. Liberty National Life

Insurance Co​., 252 F.3d 1208, 1218 (11th Cir. 2001).

       Here, given that the identified department managers perform the same job

duties and are all subject to Defendant’s blanket classification of department

managers as exempt and failure to pay overtime wages, Plaintiffs can easily

demonstrate that they are similarly situated with the potential plaintiffs to whom

they seek to send notice. Many of these potential plaintiffs remain unknown to

Plaintiffs and Plaintiffs’ Counsel and may remain so without notice of this lawsuit

and, through such notice, information that Defendant’s retaliatory actions are

illegal.

       Further, prompt judicial notice will give these individuals the opportunity to

join this lawsuit while they still have claims that are not time-barred. See 29 U.S.C.

§ 255(a) (providing a short three-year statute of limitations on FLSA claims);

Grayson v. K Mart Corp​., 79 F.3d 1086, 1106 (11th Cir. 1996) (indicating statute

not tolled for individual opt-in plaintiffs until they file consent forms with the

court). Thus, without notice, potential plaintiffs will be severely prejudiced.

                                           4
         Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 5 of 27




       Plaintiffs’ proposed notice is attached as ​Exhibit 8. Plaintiffs respectfully

request that the Court approve this notice and order Defendant to provide contact

information for all potential plaintiffs. Specifically, Plaintiffs request that

Defendant provide an updated computer-readable data file containing the names,

job title, last known mailing addresses, email addresses, telephone numbers, dates

of employment, location of employment, and the last four digits of the Social

Security numbers of all current and former bakery and deli department managers

who have worked at Publix during the past three years. For the reasons described

above and detailed herein, the Court should grant Plaintiffs’ Motion.

                           II.   FACTUAL BACKGROUND

    A. THE PARTIES

       Defendant is a national grocery store chain operating approximately 1,229

store locations in various Southeastern states, including Georgia, Florida, Alabama,

South Carolina, Tennessee, North Carolina and Virginia. During the relevant time

period of their employment, Defendant classified all of its bakery and deli

department managers as exempt in all of its retail stores. Plaintiffs worked as

salaried managers in a number of Publix grocery stores in Georgia and Florida.2 In


2
  ​(i) Takia Walton was employed as a Bakery Department Manager in multiple store locations
throughout Georgia (ii) Danylle McHardy was employed as a Bakery Department Manager in
multiple store locations throughout Georgia, (iii) George De La Paz Jr. was employed as a Deli
Department Manager in multiple store locations throughout Georgia, (iv) Kevn Jacobs was
                                              5
           Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 6 of 27




addition to the five named Plaintiffs, three additional salaried managers have filed

a Consent to Join as opt-in plaintiffs. 3

      B. COMMON CLAIMS OF UNLAWFUL PRACTICES VIOLATING FLSA

          This suit, filed by Plaintiffs on October 3, 2019, as a collective action,

pursuant to the Fair Labor Standards Act (“FLSA”), concerns overtime wages

allegedly owed to Plaintiffs by Defendant Defendant Publix Super Markets, Inc.

(“Publix” or “Defendant”) as set forth in the Plaintiff’s Amended Complaint.

Plaintiffs bring this action against Defendant on behalf of themselves and all

current and former full-time salaried department managers (“Salaried Managers”)

who work or worked in a Publix retail store locations and who worked over forty

hours in one or more work weeks during the relevant period but did not receive

overtime pay (collectively, the “Similarly Situated Employees”).

          Specifically, Plaintiffs assert that Defendant’s pay policies and practices

resulted in the deliberate misclassification of bakery and deli department managers

whose primary daily duties were the same as or similar to those non-exempt hourly



employed as a Bakery Department Manager in multiple store locations throughout Georgia, (v)
Feiona Dupree was employed as a salaried Deli Department Manager in multiple store locations
throughout Georgia, (vi) Michael Adesiyan was employed as a Bakery Department Manager in
multiple store locations throughout Georgia, (vii) Charles Bryant was employed as a salaried
Assistant Bakery Department Manager in multiple store locations throughout Georgia and
Florida.

3
    See Dkt 1 at Exhibits 2 (consent forms), and Dkt 8 (consent form for Kristie McNair)
                                                 6
       Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 7 of 27




employees.   Plaintiffs’ limited exempt duties were assigned a low priority as

Defendant placed greater importance on Plaintiffs’ completion of production and

customer service duties. Considering the extensive weekly hours Plaintiffs worked

(60 to 80 hours) and their low fixed salaries ($1,000 - $1,200), their effective

hourly earnings were often less than the hourly-paid workers Defendant classified

as non-exempt employees. The relative relationship between Plaintiff's weekly

salaries and the hourly wages paid to hourly-paid employees who performed

mostly the same work, supports that Plaintiffs were misclassified and grossly

underpaid.

      Plaintiffs primary duties were not the performance of office or non-manual

work directly related to the management or general business operations of the

Defendant or the Defendant's customers. Plaintiffs' primary duties did not include

the exercise of discretion and independent judgment concerning matters of

significance. Plaintiffs could not fire, promote or demote employees, or raise or

lower an employee's pay.       Plaintiffs should have been paid at an hourly

non-exempt rate during the entire course of their employment with Publix, and

were unequivocally entitled to overtime pay under the Fair Labor Standards Act.

      Plaintiffs respectfully request that the Court allow this case to proceed as a

collective action pursuant to 29 U.S.C. § 216(b) and order Defendant to produce

                                         7
            Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 8 of 27




the names and contact information of the prospective class members so that notice

may be sent to apprise these individuals of their rights to join this collective action.

Plaintiffs further request that the Court approve the issuance of notice to all

Similarly Situated Employees who work or worked at any time during the three

years preceding the date of this motion (the “relevant period”).

          1. Plaintiffs Share Similar Job Duties With The Putative Class
             Members


          Plaintiffs’ attached Declarations support that Plaintiffs and the putative class

of Publix employees have the same job duties and job titles.4 See Ex. 1 (Walton

Dec. at ¶¶ 3, 6-10, 16-21); Ex. 2 (McHardy Dec. at ¶¶ 3, 6-10, 16-21); Ex. 3 (De

La Paz Jr. Dec. at ¶¶ 3, 6-10, 16-21); Ex. 4 (Jacobs Dec. at ¶¶ 3, 6-10, 16-21); Ex.

5 (Dupree Dec. at ¶¶ 3, 6-10, 16-21); Ex. 6 (Bryant Dec. at ¶¶ 3, 6-10, 16-21); Ex.

7 (Adesiyan Dec. at ¶¶ 3, 6-10, 16-21). The positions of bakery department

managers and deli department managers involve the sale of prepared foods to

Defendant’s customers. As bakery department managers, Plaintiffs’ primary daily

duties were essentially the same as those hourly associates they were tasked with

supervising. Like the hourly-paid associates, bakery department managers spent

most of their work time mixing dough, baking bread and pastries, cashiering,


4
    See Ex. 1-7 (Declarations of 7 Plaintiff’s describing their job duties, hours and compensation)
                                                   8
           Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 9 of 27




slicing bread, packing bread, packing pastries and cookies, decorating baked

goods, restocking products and supplies, cleaning work areas and equipment,

pulling products, serving customers and assisting staff with the completion of their

duties.5

       Like their supervisees, the deli department managers spent most of their

work time making sandwiches, cutting lunch meat, unloading trucks, frying

chicken, stocking the floors, restocking products and supplies, cleaning work areas

and equipment, pulling products, serving customers and assisting staff with the

completion of their duties. These are not management functions. (De La Paz Jr.

Dec. at ¶¶ 15-18; Dupree Dec. at ¶¶ 15-18.)

       Less than 5% - 10% of Plaintiffs’ actual job duties and work time included

exempt management related activities. (Walton Dec. at ¶¶ 8, 17-19; McHardy Dec.

at ¶¶ 8,17-19; De La Paz Jr. Dec. at ¶¶ 8, 17-19; Jacobs Dec. at ¶¶ 8, 17-19; Bryant

Dec. at ¶¶ 8, 17-19; Dupree Dec. at ¶¶ 8, 17-19; Adesiyan Dec. at ¶¶ 17-18)

Plaintiffs’ day to day production work and customer service responsibilities were

so demanding that they often had to conduct their limited management tasks on

their on time (off the clock). ​Id. Plaintiffs limited exempt duties routinely fell by




5
 ​ ​See Walton Dec. at ¶¶ 15-18; McHardy Dec. at ¶¶ 15-18; Jacobs Dec. at ¶¶ 15-18; Bryant Dec.
at ¶¶ 15-18; Adesiyan Dec. at ¶¶ 15-18.)
                                               9
            Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 10 of 27




the waist side as Defendant placed greater importance on the completion of

production and customer service type duties. Id. There have been no changes to

bakery and deli department managers' primary job duties over the past three years.

Id.

           2. Plaintiffs And The Department Managers Are Or Were Misclassified
             As “Exempt” And Denied Overtime Wages.

           Plaintiffs’ attached Declarations also support that Plaintiffs and the putative

class of Publix employees were subjected to a common unlawful practice under the

FLSA of misclassifying workers as exempt. See Walton Dec. at ¶¶ 12-22;

McHardy Dec. at ¶¶ 12-22; De La Paz Jr. Dec. at ¶¶ 12-22; Jacobs Dec. at ¶¶

12-22; Bryant Dec. at ¶¶ 12-22; Dupree Dec. at ¶¶ 12-22; Adesiyan Dec. at ¶¶

12-22 (all alleging that Publix misclassified them as exempt for the unlawful

purpose of denying them overtime for the actual hours worked.)                         These

declarations support a finding that the Defendant’s practice of misclassifying

workers as exempt was a company-wide policy and not an isolated incident.6

           During the relevant time period, all department managers at Publix were

classified by Defendant as exempt. ​Id. The Pay practices at issue are centralized

and uniform company-wide. ​Id. Publix governs and pays all employees, including


6
    ​See
     Walton Dec. at ¶¶ 8-10, 22-24; McHardy Dec. at ¶¶ 8-10, 22-24; De La Paz Jr. Dec. at ¶¶
8-10, 12-22; Jacobs Dec. at ¶¶ 8-10, 22-24; Bryant Dec. at ¶¶ 8-10, 22-24; Dupree Dec. at ¶¶
8-10, 22-24; Adesiyan Dec. at ¶¶ 8-10, 22-24.
                                              10
        Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 11 of 27




but not limited to Plaintiffs, opt-in Plaintiffs, and the Similarly Situated

Employees, according to the universal, centralized policies and practices. ​Id.​ All

Publix department managers, including but not limited to salaried managers,

receive the management handbook and training for all stores in all states regardless

of job title, method of compensation, or location. ​Id.

       Publix salaried managers are required to attend orientation at a store location

where a class of new managers from various stores receive training from a

Centralized Orientation Facilitator. (Walton Dec. at ¶¶ 4-7; McHardy Dec. at ¶¶

4-7; De La Paz Jr. Dec. at ¶¶ 4-7; Jacobs Dec. at ¶¶ 4-7; Bryant Dec. at ¶¶ 4-7;

Dupree Dec. at ¶¶ 4-7; Adesiyan Dec. at ¶¶ 4-7) All of this training is based on a

master script, which comes from a corporate book created by Publix corporate,

along with centralized videos played at each orientation. ​Id. Each Publix grocery

store has the same six departments, including a Deli and Bakery Department. Each

department at each store has hourly associates, an Assistant Department Manager,

and a Department Manager, except during times of temporary vacancies. ​Id. The

essential functions of these jobs within the same job class do not change from store

to store or from state to state. ​Id.​ As a result, an employee can be transferred from

one store or one state to another under the same job classification without having to

be retrained. ​Id.

                                          11
       Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 12 of 27




                                  IV. ARGUMENT

      A.     CONDITIONAL CLASS CERTIFICATION AND JUDICIAL
             NOTICE ARE PROPER IN THIS CASE


      Plaintiffs seek conditional certification and court-facilitated notice in this

collective action pursuant to Section 216(b) of the FLSA, which provides that an

action may be maintained against any employer in Federal court “by any one or

more employees for and on behalf of himself or themselves and other employees

similarly situated.” 29 U.S.C. § 216(b). The collective action mechanism allows for

efficient adjudication of similar claims so that “similarly situated” employees,

whose claims are often small and unlikely to be brought on an individual basis,

may join together and pool their resources to prosecute their claims. S​ee

Hoffmann-La Roche Inc. v. Sperling​, 493 U.S. 165, 170 (1989)

      A collective action under Section 216(b) of the FLSA is defined by three

important features: First, in order to participate in a collective action, an employee

must “opt in,” meaning the employee must consent in writing to join the suit and

that consent must be filed with the court. Hoffmann-La Roche, 493 U.S. at 168;

Hipp, 252 F.3d at 1216 (​citing ​Grayson, 79 F.3d at 1106). Second, the statute of

limitations runs on each employee’s claim until that individual files a consent form

with the court, unless the statute is tolled. Grayson,​ 79 F.3d at 1106. Third, to serve


                                          12
       Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 13 of 27




the “broad remedial purpose” of the FLSA, courts can order notice to other

potentially similarly situated employees to inform them of this opportunity to opt

into the case. ​Dybach v. State of Fla. Dept. of Corrections​, 942 F.2d 1562, 1567

(11th Cir. 1991) (​citing Braunstein v. E. Photographic Labs., Inc.​, 600 F.2d 335,

336 (2d Cir. 1978)). Critically, judicial notice avoids a “multiplicity of duplicative

suits,” allows the court to set deadlines to advance the disposition of an action, and

it protects potential plaintiffs’ claims from expiring under the statute of limitations.

Hoffmann-La Roche​, 493 U.S. at 171-73.

      Here, conditional certification and judicial notice are proper because

Plaintiffs satisfies the lenient standard for demonstrating that she is similarly

situated to the putative class. Courts have consistently certified collective actions

involving facts less compelling than those here. Where employees have the same

job duties, let alone the same job title, and were subjected to a common practice

under the FLSA, as in this case, certification was granted. ​See Brown et al v. Nexus

Business Solutions LLC​, 1:17CV01679 (N.D.Ga. Nov. 2, 2017) (certified class of

business development managers alleging that their primary duties of marketing,

promoting and generating leads did not involve the kind of discretion and

independent judgment associated with the administrative exemption); ​see also

Bradford v. Bed Bath & Beyond, Inc.​ , 184 F.Supp.2d 1342, 1344 and 1352

                                          13
        Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 14 of 27




(N.D.Ga. 2005) (granted conditional class certification and later denying

defendant's motion to decertify a class of salaried department managers seeking

recovery of unpaid overtime wages, and who reportedly spent less than twenty-five

(25) percent of their time performing managerial, discretionary, administrative, or

executive tasks.)7

       1. The Eleventh Circuit and Courts in this District Apply a Two-Stage
          Certification Process



7
  ​See also ​Zaniewski v. PRRC Inc.,​ 848 F. Supp. 2d 213 (D. Conn. 2012) (granted conditional
class certification to assistant store managers in retail grocery stores alleging they were
misclassified as exempt to deny them overtime, despite spending 75% of their time performing
manual labor and non-management duties identical to those performed by hourly associates);
Gardner v. Western Beef Properties, Inc.​ , No. 07–CV–2345 RJD JMA, Dkt No. 72 (E.D.N.Y.
July 23, 2009) (granted conditional class certification of grocery store managers and assistant
managers alleging FLSA violations based on misclassification of salaried workers who primarily
performed non-managerial duties); ​Rodriguez et al v. Farm Stores Grocery, Inc. et al,​
1:2002cv22451, (S.D. Fla. Nov. 13, 2002) (allowed former managers for a grocery store chain
to proceed in a collective action, alleging they were misclassified as exempt because their
primary duties were non-managerial.); ​Waggoner v. U.S. Bancorp,​ 110 F. Supp. 3d 759, 763
(N.D. Ohio 2015) (granted conditional class certification for in-store co-manager claiming they
were misclassified as “exempt” notwithstanding the fact that the primary duties performed by
these co-managers were mostly limited to non-exempt functions involving customer service,
sales, and operations); ​Accord Pendlebury v. Starbucks Coffee Co.,​ 518 F. Supp.2d 1345,
1352-53 (S.D. Fla. 2007) (certifying nationwide collective action that involved the common
practice of misclassifying store managers as exempt from overtime because they all shared
similar job duties); Indergit v. Rite Aid Corp., No. 08 CIV. 11364 (PGG), 2010 WL 2465488, at
*5 (S.D.N.Y. June 16, 2010) (granted conditional class certification based on finding that
Plaintiff had met his initial, preliminary burden of “demonstrating that ... Rite Aid store
managers are similarly situated, that they perform similar duties, and that they have been
subjected to an allegedly unlawful nationwide corporate policy of shifting the work of
non-exempt workers to store managers, and then denying these managers overtime
compensation....”) and; ​Griffin v. Aldi, Inc., No. 516CV354LEKATB, 2017 WL 1397320, at *1
(N.D.N.Y. Feb. 22, 2017) (granted conditional class certification of grocery store managers
alleging FLSA violations based on misclassification of salaried workers who primarily
performed non-managerial duties).

                                              14
       Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 15 of 27




      The Eleventh Circuit and courts in this District, like most courts, have

adopted a two-stage approach to determine whether a case should be certified as a

collective action. ​Hipp​, 252 F.3d at 1218; ​Davis v. Precise Communication

Services, Inc​., No. 1:07-CV-3128-JOF, 2009 WL 812276, at * 2 (N.D. Ga. Mar.

27, 2009); ​Cash v. Gwinnett Sprinkler Co., Inc​., No. 1:08-CV-2858-JOF, 2008 WL

5225874, at * 1 -2 (N.D. Ga. Dec. 12, 2008). The first step is the “notice stage,”

where the court determines, based simply on the pleadings and any affidavits

submitted by plaintiffs, whether plaintiffs and potential opt-in plaintiffs are

sufficiently “similarly situated” to issue notice and allow the case to proceed as a

collective action through discovery. ​Davis, 2009 WL 812276, at * 2 (citing ​Hipp,​

252 F.3d at 1218). Once the court determines that potential opt-in plaintiffs may be

“similarly situated” for the purposes of authorizing judicial notice, the court

“conditionally certifies” the collective action, and plaintiffs send court-approved

notice to potential plaintiffs. ​Davis,​ 2009 WL 812276, at * 3; ​Cash​, 2008 WL

5225874, at * 2. Upon receiving notice, the potential plaintiffs may elect to opt into

the lawsuit pursuant to section 216(b) by filing written consents with the court. ​Id.

Once notice is accomplished, the action proceeds as a collective action through

discovery. ​Hipp​, 252 F.3d at 1218.




                                         15
        Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 16 of 27




      At the second step, typically on a motion for decertification, the court

undertakes a more stringent factual determination as to whether members of the

collective class are, in fact, similarly situated. ​Davis​, 2009 WL 812276, at *2

(​citing ​Grayson,​ 79 F.3d at 1096). If, after discovery, it is apparent that plaintiffs

and others are not similarly situated, the court may “de-certify” the collective and

dismiss the claims of the opt-in plaintiffs without prejudice. ​Cash​, 2008 WL

5225874, at * 2 (​citing​ ​Hipp,​ 252 F.3d at 1218).

      2. The Standard for Conditional Class Certification and Judicial Notice
         in FLSA Collective Actions is Minimal.

      The burden at the notice stage is very low, with plaintiffs only having to

demonstrate a “reasonable basis” for determining potential plaintiffs to be

“similarly situated.” Grayson, 79 F.3d at 1097; see ​Hipp,​ 252 F.3d at 1214-1218

(describing the standard for determining conditional certification as “flexible” and

“not particularly stringent”); ​Davis,​ 2009 WL 812276, at *2 (stating that the

standard at the notice stage is “fairly lenient”); ​Maddox v. Knowledge Learning

Corp​., 499 F. Supp. 2d 1338, 1342 (noting that motions for conditional

certification are typically granted). A plaintiff’s burden is particularly low in the

Eleventh Circuit. While many courts have held that the notice stage requires only

“substantial allegations that the putative class members were together the victims



                                            16
       Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 17 of 27




of a single decision, policy, or plan,” the Eleventh Circuit has stated that even these

allegations may not be required to satisfy the similarly-situated requirement of

Section 216(b). ​Hipp​, 252 F.3d at 1219 (​quoting Grayson,​ 79 F.3d at 1095); see

also ​Russell v. ProMove​, LLC, No. 1:06-cv-00659-RWS (Nov. 9, 2006) (requiring

only a “factual nexus” between plaintiff’s situation and that of current and former

employees); ​Cash,​ 2008 WL 5225874, at * 2 (looking only to whether there are

other employees who wish to opt-in to the action and whether those employees are

“similarly situated” with respect to their job requirements and pay provisions);

Davis,​ 2009 WL 812276 at * 2 (same); ​Scott​, 2006 WL 1209813 at * 2 (requiring

only a rudimentary showing beyond job duties and pay provisions).

      Thus, plaintiffs who allege a single decision, policy or plan applicable to

putative class members - for example, a policy of misclassification - will likely

have met and exceeded their burden. ​See Vondriska v. Premier Mortg. Funding,

Inc.,​ 564 F. Supp. 2d 1330, 1336 (M.D. Fla. 2007) (noting that the Eleventh Circuit

does not require allegations of a single decision, policy, or plan and going on to

grant conditional certification where plaintiffs alleged simply a widespread policy

of misclassification); ​Simpkins v. Pulte Home Corp​., No. 6:08-cv-130-Orl-19DAB,

2008 WL 3927275, at * 7 (M.D. Fla. Aug. 21, 2008) (finding a reasonable basis to

grant conditional certification where all employees were subject to the same

                                          17
        Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 18 of 27




classification and there were some commonalities among the relevant job duties

(citing ​Grayson,​ 79 F.3d at 1096)).8


       3. Plaintiffs Have Easily Met the “Similarly Situated” Standard
         Necessary at this Stage of the Litigation

       This case is in the early stages of litigation, the parties having undertaken no

discovery, and Defendant’s Answer to Plaintiffs’ Complaint will not be due for

several weeks. Plaintiffs, at this first stage or notice stage, can easily meet the

similarly situated standard necessary for conditional certification. Simply put, the

case at bar is about Defendant’s misclassification of Plaintiffs and all other former

and current bakery and deli department managers as exempt. Plaintiffs have met

their burden by establishing, through their Complaint and supporting declarations,

Defendant’s company-wide policy of treating Plaintiffs and members of the

putative class as exempt, and consequently failing to pay them overtime wages for

all hours worked at Publix.




8
  ​See also ​Bradford v. Bed Bath & Beyond​, 184 F. Supp. 2d 1342, 1344, 1352 (N.D. Ga. 2005)
(granting conditional certification and later denying defendant’s motion to decertify in a
misclassification case); and ​Williams v. Accredited Home Lenders Inc.​ , No.
1:05-CV-1681-TWT, 2006 WL 2085312, at * 4 (N.D. Ga. Jul 25, 2006) (indicating that, where a
plaintiff challenges his exempt classification, conditional certification may be more easily
granted than it would be in other contexts).

                                             18
       Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 19 of 27




      In addition to the showing based solely on misclassification, conditional

class certification is appropriate under other facts of this case: bakery and deli

department managers performed similar job duties of preparing foods, cashiering,

restocking products and supplies, cleaning work areas and equipment, pulling

products, and serving customers. Furthermore, all bakery and deli department

managers perform these job duties within the confines of Defendant’s written and

other enforced operational protocols and rules of conduct that apply to all

department managers.

      With respect to pay, all department managers were paid fixed salaries until

Defendant reclassified them as non-exempt in about April of 2019. The fact that

Defendant classified them collectively as exempt and then again collectively as

non-exempt shows that Defendant also views their jobs similarly. ​See Hazel v.

Alimentation Couche-Tard,​ No. 2:16-CV-00957- KOB, 2017 U.S. Dist. LEXIS

136744, at *10-11 (N.D. Ala. Aug. 25, 2017) (“Circle K's decision to reclassify its

Store Managers was a nationwide action … Although Circle K may generally have

a regional apparatus, this decision was made through a centralized structure. All

Store Managers who were paid a salary were switched to an hourly compensation

system. Therefore… this factor favors certifying the class.”)




                                         19
        Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 20 of 27




      What is more, as demonstrated throughout this Memorandum and in addition

to the detailed allegations in the Complaint, Plaintiffs’ Motion is supported by

declarations from five named Plaintiffs in this action, all of whom observed

through their work at Publix that other bakery and deli department managers

performed the same job duties under the same conditions and were paid salaries

despite their primary job duties being primarily manual labor.

        Further, despite the fact that this litigation has only just begun, there are

already two ​opt-in Plaintiffs (Michael Adesiyan and Charles Bryant), both of

whom have submitted a declaration consistent with those submitted by Plaintiffs.

Plaintiffs have certainly demonstrated there to be other similarly situated

individuals who wish to join this lawsuit. ​See Tucker v. Labor Leasing, Inc.​ , 872 F.

Supp. 941, 947-948 (M.D. Fla.1994) (finding there to be similarly situated

employees who wished to opt-in where two individuals consented to join the

lawsuit after it had been filed).

       Given the totality of the evidence presented, Plaintiffs have more than met

the light burden of showing themselves to be “similarly situated” to the putative

collective. As such, the Court should grant Plaintiffs’ Motion.

      4. Factors Not Considered at the Notice Stage




                                          20
       Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 21 of 27




      Given the minimal showing that Plaintiffs must make at the conditional

certification stage, it is important to clarify what is not considered for purposes of

conditional certification. Many standards commonly applied to other kinds of

motions are not appropriate here. For example, at the notice stage, courts do not

weigh the merits of the underlying claims in determining whether potential opt-in

plaintiffs may be “similarly situated.” Kreher v. City of Atlanta, Georgia​, No.

1:04-CV-2651-WSD, 2006 WL 739572, at * 4 (N.D. Ga. Mar. 20, 2006) (“The

focus... is not on whether there has been an actual violation of law but rather on

whether the proposed plaintiffs are ‘similarly situated’.... [A] court adjudicating a

motion to authorize a collective action need not evaluate the merits of plaintiffs’

claims in order to determine whether a similarly situated group exists.” (​quoting

Young v. Cooper Cameron Corp.​ , 229 F.R.D. 50, 54-55 (S.D.N.Y.2005))).

      Similarly, courts have refused to undertake an examination of day-to-day

tasks at this early conditional certification stage. ​Scott, 2006 WL 1209813, at *3

(declining to “resolve factual issues or make credibility determinations at this

stage.” (​citing Severtson v. Phillips Beverage Co​., 141 F.R.D. 276, 279 (D. Minn.

1992))). “[V]ariations in specific duties, job locations, working hours, or the

availability of various defenses are examples of factual issues that are not

considered at this stage.” ​Scott,​ 2006 WL 1209813, at * 3. At the lenient notice

                                         21
           Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 22 of 27




stage, courts also can not resolve disputes regarding which duties performed were

Plaintiff’s “primary duties” which is a mixed question of fact and law under 29

C.F.R. § 500 et seq. ​See, e.g., Hood v. JeJe Enters., Inc.​ , 207 F. Supp. 3d 1363,

1378 (N.D. Ga. 2016) (“Even at the summary judgment stage, the Court cannot

find Plaintiff's managerial duties were comparatively far more important than her

non-managerial duties. Instead, this question involves weighing of the evidence

that is inappropriate at this stage of the case and must be performed by the jury.”)

          Because courts do not weigh the merits of the claim or examine factual

variations at the notice stage, extensive discovery is not necessary, and the need for

individual discovery is not considered. ​Id​.; ​Kreher​, 2006 WL 739572, at *4 n. 8, 9

(issues of individualized nature of employees’ claims, although potentially

meritorious, should be considered during the second stage of analysis, not the

first).

          Further still, courts do not look to the standard for class certification under

Rule 23 of the Federal Rule of Civil Procedure when deciding on conditional

certification under the FLSA. Cash, 2008 WL 5225874, at * 1-2 (​citing Grayson​,

79 F.3d at 1096). In fact, unlike Rule 23, section 216(b) requires no showing of

numerosity, typicality, commonality, or representativeness. Grayson, 79 F.3d 1096

n. 12 (“[I]t is clear that the requirements for pursuing a § 216(b) class action are

                                             22
       Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 23 of 27




independent of, and unrelated to, the requirements for class action under Rule

23.”). As a result, the standard for authorizing notice to similarly-situated workers

is much lower than under Rule 23. ​Id.

      5. Plaintiffs’ Case is Appropriate for Judicial Notice

      The Supreme Court has held that the benefits to the judicial system of

collective actions “depend upon employees receiving accurate and timely notice

concerning the pendency of the collective action, so that they can make informed

decisions about whether to participate.” ​Hoffmann-La Roche,​ 493 U.S. at 170.

      District courts are encouraged to become involved in the notice process

early, to insure “timely, accurate, and informative” notice and to help maintain

control of the litigation. ​Id.​ at 171-72. Short of a bright-line standard, the Supreme

Court in ​Hoffmann-La Roche established that a court-approved notice to potential

plaintiffs in FLSA collective actions is proper in “appropriate cases,” discretion

lying with the district court. Id​. at 169-70 (emphasis added). The case at bar is one

such appropriate case.

      Here, prompt judicial notice is needed because claims of the potential opt-in

plaintiffs are being extinguished or diminished due to the running of the statute of

limitations. ​Grayson,​ 79 F.3d at 1106. Unlike Rule 23 class actions, the statute of

limitations in FLSA collective actions continues to run on each individual’s claim

                                          23
        Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 24 of 27




reducing the amount in damages an individual could recover-- until the individual

files a consent form with the Court. ​Id.​ at 1106 n. 38. Court-facilitated notice will

prevent such erosion of claims while the parties work to resolve this litigation. See

Id.​ Further, judicial notice providing all Bakery and Deli department managers the

opportunity to pursue their claims in one forum will create the significant judicial

economies recognized in ​Hoffmann-La Roche​. Indeed, because similar--if not

identical--issues of law and fact exist amongst all of Defendant’s department

managers, one action benefits the judicial system by resolving this case collectively

at least through the discovery phase. ​Hoffmann-LaRoche​, 493 U.S. at 170.

       Judicial notice is also warranted in this case because of the concerns

Plaintiffs have expressed regarding the threat of retaliation by Defendant.9 Judicial

notice will not only give these potential plaintiffs prompt notice of this action, but

may also ease their fears about opting in. At present, there is no neutral voice

informing these department managers of their right to participate in this lawsuit.

Judicial notice should serve as that neutral voice, assuring the department

managers that retaliation is illegal, and that they have a right to join this lawsuit if




9
 ​See​ Walton Dec. at ¶ 24; McHardy Dec. at ¶ 24; De La Paz Jr. Dec. at ¶ 24; Jacobs Dec. at ¶ 24;
Bryant Dec. at ¶ 24; Dupree Dec. at ¶ 24; Adesiyan Dec. at ¶ 24)
                                               24
         Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 25 of 27




they so choose. This District has approved notice informing potential plaintiffs of

as much, and should do so again here.

        B.    PLAINTIFFS’ PROPOSED JUDICIAL NOTICE IS ACCURATE,
              INFORMATIVE AND HAS BEEN ROUTINELY ADOPTED

        Plaintiffs’ proposed judicial notice is attached as Exhibit 8. As required, it is

“timely, accurate, and informative.” ​See Hoffmann-La Roche, 493 U.S. at 172.

Plaintiffs proposed notice is carefully drafted to mirror notice forms that this

District approved in ​Russell et al v. ProMove LLC et al​, No. 1:06-cv-00659-RWS

(Nov. 9, 2006) See Ex. 10. As such, the proposed notice achieves the ultimate goal

of providing employees accurate and timely notice concerning the pendency of the

collective action, and should be adopted.

   C.        ​PRODUCTION OF A LIST OF DEPARTMENT MANAGERS
              ​IS NECESSARY TO FACILITATE NOTICE

        As discussed above, all bakery and deli department managers, or equivalent

positions employed by Defendant’s within the past three years are “similarly

situated” employees for purposes of the FLSA. Prompt disclosure of the names and

contact information of those similarly situated is necessary in order for Plaintiffs to

provide those individuals with notice of the action as contemplated by the law. See

Hoffmann-La Roche​, 493 U.S. at 17010 ; ​see also Russell, No. 1:06-cv-00659-RWS

(Nov. 9, 2006) (ordering production of list in electronic and importable format


                                            25
        Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 26 of 27




within five days).​ Accordingly, Plaintiffs respectfully request that, in addition to

entering an order granting conditional certification and approving Plaintiffs’ notice,

the Court order Defendant to produce to Plaintiffs the following within five (5)

days of its order:

      A list, in electronic and importable format, of all persons employed by

Defendant as bakery and deli department managers during the last three years,

including their name, job title, address, email address, telephone number, dates of

employment, location of employment, date of birth, and last four digits of their

Social Security number.

                           V. CONCLUSION AND PRAYER

      At this preliminary stage, Plaintiffs have come forward with a factual basis

from which this Court can determine that similarly situated plaintiffs exist. Thus,

the Court should 1) promptly authorize this case to proceed as a collective action;

2) order the identification of all bakery and deli department managers who worked

for Defendant during the applicable statutory period; and 3) authorize the issuance

of Plaintiffs’ proposed notice to be mailed to all potential opt-in plaintiffs

employed by Defendant in the past three years.


Dated: October 10, 2019                Respectfully submitted,

                                       By: ​/s/Arnold Lizana               ​.
                                         26
       Case 1:19-cv-04466-LMM Document 9 Filed 10/10/19 Page 27 of 27




                                      Arnold Lizana
                                      GA Bar No.: 698758
                                      Law Offices of Arnold J. Lizana III P.C.
                                      1175 Peachtree Street NE, 10th Floor
                                      Atlanta, GA 30361
                                      T: 877-443-0999
                                      F: 877-443-0999
                                      alizana@attorneylizana.com




                             CERTIFICATE OF SERVICE

      I hereby certify that on the 10th day of October 2019, I filed this document

Plaintiffs’ Motion for Conditional Certification and Issuance of Notice with the

Clerk of the Court using the ECF, and served a copy by email to the following:



                                              s/Arnold Lizana             ​.
                                              Counsel for Plaintiffs



      STATEMENT OF COMPLIANCE WITH LOCAL RULE 7.1(D)

      This brief has been prepared with one of the font and point selections

approved by the court in Local Rule 5.1(C), namely Times New Roman 14 pt.



                                              s/Arnold Lizana             ​.
                                              Counsel for Plaintiffs


                                         27
